On the Merits.
The plaintiff is third holder of the note upon which the mortgage he seeks to enforce is founded. He alleges that he holds the note under the blank indorsement of the -payee. There is no authentic evidence of the transfer shown. This was necessary in the proceeding via execntiva which the plaintiff has chosen to adopt. 6 An 477, 9 An. 310, 11 An. 4, ibid 35, 19 An. 141. The order was therefore improperly rendered.
It is therefore ordered, adjudged and decreed that the order of seizure and sale rendered in this case be annulled and set aside.
It is further ordered that this case, be dismissed as of non-suit, the plaintiff and appellee paying costs in both courts.